Title: To George Washington from James Mease, 23 May 1778
From: Mease, James
To: Washington, George


                    
                        sir
                        Saturday May 23 1778
                    
                    I was honored with your Excellency’s favor of the 16 Instant on Tuesday covering a copy of one sent some time ago which I find hath some how miscaried—Agreeable to the commands of your Excellency of the 16th I immediatly prepared to set out for Head Quarters & should have been there before now but that I have been necessarily detained by the arrival of an Express from Boston on Thursday sent to me by the Agents there for a sum of money which they have long suffered for the want of. This business I was obliged to refer to Congress & to forward Accounts which the treasury board have since thought it necessary to have before they could report to Congress—The business I fully expect will be Concluded on Monday & I shall then be able to dispatch the Express after wh. I will not loose a moment in waiting on your Excellency As I could not with any propriety nor in my opinion without injury to the public leave this business unfinish’d I flatter my self I shall stand excused to your Excellency for the delay I have the honor to be with infinite respect Your Excellency’s most obdt & most Humble servant
                    
                        James Mease Clr Gen.
                    
                